UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6838


JEFFREY M. YOUNG-BEY,

                      Plaintiff – Appellant,

          v.

SERGEANT A. WHITACRE; M. STALLINGS, CO II; WARDEN BOBBY
SHEARIN,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-03161-JFM)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Maurice Young-Bey, Appellant Pro Se. Sara W. Rice,
OFFICE OF ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey Maurice Young-Bey appeals the district court’s

order    denying    relief   on   Young-Bey’s   42    U.S.C.   § 1983     (2006)

complaint.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s order.                 We

dispense     with    oral    argument   because      the    facts   and   legal

contentions    are   adequately     presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                        2